 
 
IV 
111th CONGRESS
1st Session
H. RES. 671 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2009 
Mr. Whitfield submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to promote fiscal responsibility by requiring the application of the House PAYGO rule. 
 
 
That clause 10 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraphs: 
 
(d)It shall not be in order to consider a rule or order that waives the application of paragraph (a). As disposition of a point of order under this paragraph, the Chair shall put the question of consideration with respect to the rule or order that waives the application of paragraph (a). The question of consideration shall be debatable for 10 minutes by the Member initiating the point of order and 10 minutes by an opponent, but shall otherwise shall be decided without intervening motion except one that House adjourn. 
(e)It shall not be in order for the Speaker to entertain a motion to suspend the application of this clause under clause 1 of rule XV. . 
 
